PER CURIAM.
Appellants seek review of an order dismissing their complaint with prejudice for failure to state a cause of action. We expedited review at Appellants’ request.
Appellants’ complaint raised two counts, one seeking a declaratory judgment that appellee Leigh’s write-in candidacy is a “sham” and therefore is not “opposition” within the meaning of Article VI, section 5(b) of the Florida Constitution, and the other a claim under 42 U.S.C. § 1983. We affirm the dismissal of the first count based on Brinkmann v. Francois, 184 So.3d 504 (Fla.2016), and we affirm the dismissal of the second count without comment.
We also affirm without comment the issue raised on cross appeal.
AFFIRMED.
WETHERELL, ROWE, and WINSOR, JJ., concur.